
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1212
		In the House of Representatives, U.
		  S.,
		
			March 25, 2010
		
		RESOLUTION
		Providing for consideration of the Senate
		  amendments to the bill (H.R. 1586) to impose an additional tax on bonuses
		  received from certain TARP recipients, and for other purposes.
	
	
		That upon adoption of this resolution
			 it shall be in order to take from the Speaker's table the bill (H.R. 1586) to
			 impose an additional tax on bonuses received from certain TARP recipients, with
			 the Senate amendments thereto, and to consider in the House, without
			 intervention of any point of order except those arising under clause 10 of rule
			 XXI, a single motion offered by the chair of the Committee on Transportation
			 and Infrastructure or his designee that the House concur in the Senate
			 amendment to the title and that the House concur in the Senate amendment to the
			 text with the amendment printed in the report of the Committee on Rules
			 accompanying this resolution. The Senate amendments and the motion shall be
			 considered as read. The motion shall be debatable for one hour equally divided
			 and controlled by the chair and ranking minority member of the Committee on
			 Transportation and Infrastructure. The previous question shall be considered as
			 ordered on the motion to final adoption without intervening motion or demand
			 for division of the question.
		2.It
			 shall be in order at any time through the calendar day of March 28, 2010, for
			 the Speaker to entertain motions that the House suspend the rules. The Speaker
			 or her designee shall consult with the Minority Leader or his designee on the
			 designation of any matter for consideration pursuant to this section.
		3.The
			 requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a
			 report from the Committee on Rules on the same day it is presented to the House
			 is waived with respect to any resolution reported through the legislative day
			 of March 29, 2010.
		4.(a)On any legislative day
			 specified in subsection (b), the Speaker may at any time declare the House
			 adjourned.
			(b)When the House
			 adjourns on a motion pursuant to this subsection or a declaration pursuant to
			 subsection (a) on the legislative day of:
				(1)Thursday, March
			 25, 2010, it shall stand adjourned until 10:30 a.m. on Monday, March 29,
			 2010.
				(2)Monday, March 29,
			 2010, it shall stand adjourned until 10 a.m. on Thursday, April 1, 2010.
				(3)Thursday, April 1,
			 2010, it shall stand adjourned until 4 p.m. on Monday, April 5, 2010.
				(4)Monday, April 5,
			 2010, it shall stand adjourned until 9 a.m. on Thursday, April 8, 2010.
				(5)Thursday, April 8,
			 2010, it shall stand adjourned until noon on Monday, April 12, 2010.
				(c)If, during any
			 adjournment addressed by subsection (b), the House has received a message from
			 the Senate transmitting its concurrence in an applicable concurrent resolution
			 of adjournment, the House shall stand adjourned (as though by motion) pursuant
			 to such concurrent resolution.
			(d)The Speaker may
			 appoint Members to perform the duties of the Chair for the duration of the
			 period addressed by this section as though under clause 8(a) of rule I.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
